        Case 3:16-cv-01899-SRU Document 136 Filed 07/24/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


SEAN TOLIVER, ET AL.                      :       LEAD CONSOLIDATED
                                          :       CASE NO.
                     v.                   :       3:16-cv-1899-SRU
                                          :
SCOTT SEMPLE, ET AL.                      :
                                          :       JULY 24, 2019


                      MOTION FOR PRELIMINARY INJUNCTION

       Consolidated Plaintiffs in the above-captioned action, by and through their

undersigned counsel, respectfully move this Court for a preliminary injunction, pursuant

to Fed. R. Civ. P. 65 and 18 U.S.C. § 3626, enjoining the Defendants to immediately

take steps to provide bottled drinking water to inmates of the Osborn Correctional

Institution (“Osborn”). Pursuant to L. Civ. R. 7(a), Plaintiffs submit herewith a

Memorandum of Law, along with the Declaration of Lorey Rives Leddy, in Support of

Motion for Preliminary Injunction.

       As set forth in the Memorandum of Law, the Second Amended Consolidated

Complaint includes allegations that the water provided to the inmates at Osborn is not

drinkable and is contaminated, causing serious illness among the inmates, including

some of the named Plaintiffs. More particularly, as alleged in the Complaint, numerous

prisoners have been infected with bacteria known as helicobacter pylori (“H. pylori”),

which is typically water-borne and caused by sewage entering the water supply. Many

of those inmates have submitted affidavits and letters, appended as exhibits to the

Memorandum of Law, confirming their diagnoses with infection by H. pylori bacteria. In

addition, dozens of other inmates have submitted affidavits and letters regarding their


ORAL ARGUMENT REQUESTED
TESTIMONY MAY BE REQUIRED
            Case 3:16-cv-01899-SRU Document 136 Filed 07/24/19 Page 2 of 4



efforts to seek medical treatment for digestive related issues that they attribute to the

condition of the water. As further alleged in the Complaint, the foul condition of the

water is well-known to administrators and staff at Osborn, all of whom bring bottled

water to the facility, and therapy dogs brought to Osborn are provided with bottled or

filtered water.

       Because the Plaintiffs can demonstrate (i) that they are likely to succeed on the

merits of their claim in the Complaint that the drinking water served to inmates at

Osborn is likely causing serious illnesses among the inmates, including infection with H.

pylori bacteria, in violation of the Eighth Amendment of the United States Constitution,

(ii) that a substantial threat of irreparable injury exists to both the Plaintiffs and other

inmates of Osborn if the injunction is not issued, including the inmates’ continued

exposure to the additional risk of long-term illnesses associated with H. pylori infection,

including cancer of the stomach lining, and (iii) that the threatened injury to the inmates

outweighs any harm that would result in the event the injunction, a preliminary injunction

should issue forthwith. At least until proper testing can be conducted by a neutral party

to determine the nature and extent of the contamination of the drinking water, and/or

until proper remedial actions can be taken to rectify any contamination in the drinking

water, a Court order requiring that inmates be provided with bottled drinking water is

narrowly tailored relief and is not likely to have an adverse impact on public safety or the

operation of a criminal justice system.




                                               2
8932059v1
            Case 3:16-cv-01899-SRU Document 136 Filed 07/24/19 Page 3 of 4



         WHEREFORE, the Consolidated Plaintiffs respectfully requests that this Court

issue a preliminary injunction that Defendants forthwith provide inmates with bottled

drinking water, and grant such other and further relief as the Court deems just and

proper.

Dated:          July 24, 2019
                Stamford, Connecticut           PLAINTIFFS SEAN TOLIVER,
                                                JAMES BABULSKY, JEREMY
                                                LOUIS BARNEY, WILLIAM BOO,
                                                KENNETH CARTER, LUIS CLAUDIO,
                                                COURTNEY GREEN, ANTHONY R.
                                                JOHNSON, ROGER JOHNSON,
                                                RANDAL LICARI, JOHN F. MOORE,
                                                TIMOTHY MONROE, JOSE PESANTE,
                                                JOSE RIVERA, MARCOS RIVERA,
                                                HAROLD ROGERS, OSBERT
                                                TEEKASINGH, ANTHONY C. WADE,
                                                SR., ZION T. WEBB and TYSHUN
                                                WILLLIAMS,

                                                By:     /s/ Lorey Rives Leddy
                                                David P. Friedman (ct# 03558)
                                                Lorey Rives Leddy (ct# 19297)
                                                MURTHA CULLINA LLP
                                                177 Broad Street, 16th Floor
                                                Stamford, CT 06901
                                                Tel: (203) 653-5400
                                                Fax: (203) 653-5444
                                                dfriedman@murthalaw.com
                                                lleddy@murthalaw.com

                                                Their Attorneys




                                            3
8932059v1
            Case 3:16-cv-01899-SRU Document 136 Filed 07/24/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       This is to certify that on July 24, 2019, a copy of the foregoing was filed

electronically [and served by mail on anyone unable to accept electronic filing]. Notice

of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system [or by mail to anyone unable to accept electronic filing]. Parties may

access this filing through the Court’s system.


Carmel A. Motherway, Esq.
Steven Barry, Esq.
Office of the Attorney General
110 Sherman Street
Hartford, CT 06105




                                          /s/ Lorey Rives Leddy
                                          Lorey Rives Leddy (ct#19297)




                                            4
8932059v1
